Hirschberg, P. J. (concurring) :
I concur in the view of this case which has been adopted by Mr. Justice Rich. The leading cases in the Court of Appeals on the duration of an indefinite contract of hiring are Adams v. Fitzpatrick (125 N. Y. 124) and Martin v. Insurance Co. (148 id. 117). In the Martin case it was held that an original hiring where no time was specified was only a hiring at will notwithstanding the agreement was for the payment of compensation at a *363yearly rate. In the Adams case it was held that where there was a hiring for the fixed period of a year, it would be presumed on continuance in the employment after the expiration of the year, without further agreement, that the parties had assented to renew the engagement for a like period. This is m harmony with the. prior decisions of the courts in this State, and the rule asserted has been often followed. ( Wallace v. Devlin, 36 Hun, 275 ; Dean v. Woodward, 52 id. 421, 432; Ball v. Stover, 82 id. 460; Lichtenhein v. Fisher, 87 id. 397; Hotchkiss v. Godkin, 63 App. Div. 468; Brightson v. Claflin Co., 84 id. 557.) Under these decisions it cannot be doubted that when the members of the firm incorporated their business in March, 1897, the firm was under a legal obligation to retain the plaintiff in its service that year, being the fourteenth consecutive year of his employment, under no other contract 'than an agreement for the first year as a fixed and definite period and at an annual salary renewed from year to year by continuance in the service without change in the terms of the employment. As the firm then ceased doing business, it is equally beyond doubt that it remained under a legal obligation to make good to him whatever loss might be sustained by reason of the deprivation of employment nine months before the expiration of the term.
It is conceded that the corporation in March, .1897, on taking over the property and business of the firm, duly assumed its business obligations. The form of the assumption is not disclosed by the record, the parties having stipulated on the trial in general terms that the transaction was accomplished in this way: '' The firm of D Appleton & Company wrote a letter to the corporation offering to sell and transfer to that corporation all its assets, business and property subject to the payment of the business indebtedness of said firm, and the corporation passed a resolution agreeing to purchase the assets, business and so forth of the firm subject to such indebtedness of said firm to be assumed by the corporation.” The corporation retained the plaintiff for the year 1897 without any agreement between him and it, and credited him upon their boobs at the end of the year the precise sum which the firm had agreéd to pay him as annual salary and credited it to him as “ salary for the year.” In view of the nature of the plaintiff’s services, and the importance to both parties of an engagement for some definite period; in view of *364the fact that the' transfer of the business was practically only the continuance, of it by the same men and with the same capital, although in an altered form; in view of the fact that the plaintiff’s services were continued with the. corporation during' the remainder of the year 1897 and during subsequent years precisely the same both in scope and compensation as they had been rendered for years to the firm; and in view of the manifest object of "the general stipulation as to the terms of the transfer of the business, I do not think a court would be warranted in narrowing the expression of “the business indebtedness of said firm” to the mere debts as such which may have been recorded upon the- books, but that, on the contrary, it may be readily found as a fact that the language used, whatever it may have been, was intended and understood by the parties' to embrace the contract obligations of the firm incident to and connected with the conduct of its business, including the firm’s business contract with the plaintiff.. That contract was presumably of equal benefit to the contracting parties, and, in the absence of anything indicating a contrary intent, the right to the exclusive control of the plaintiff’s services for the balance of the year 1897 may possibly have been deemed to have been included among “ the assets, business and so forth of the firm ” which the corporation acquired by its" purchase.
If the corporation thus acquired and assumed the plaintiff’s contract with the firm to complete the employment for the year 1897 (as it certainly did carry it out in fact) I cannot see why, at the end of that year, the corporation was not in the same position logically as if it had made the bargain with the plaintiff for that year’s work. It assumed his contract whatever the terms may have been, and could not, without inquiry, deny knowledge of the nature and extent of the terms. It was chargeable, in any event, with the knowledge of such facts as inquiry would have disclosed. ( Williamson v. Brown, 15 N. Y. 354; Reed v. Gannon, 50 id. 345 ; Ellis v. Horrman, 90 id. 466; Fruhauf v. Bendheim, 127 id. 587.) If at the end of the year 1897, the corporation desired that the plaintiff should continue his services at will instead of under an annual contract, good faith required that some notice or announcement should have been given or made of the change, but he was kept until the receivership in 1900, credited on the books each year with *365the same annual salary, and on his discharge in that year was clearly entitled to claim whatever loss might result to him during the remainder of the year by reason of that act.
That the defendant corporation was created for the purpose of reorganizing the business of the first corporation and that on the purchase of the property of that corporation from the receiver it expressly assumed all its liabilities of whatever nature, is beyond dispute. The facts are so set forth in the complaint and, not being denied in the answer, are to be regarded as admitted.
Bartlett and Woodward, JJ., concurred.
Judgment and order affirmed, with costs;